Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawings filed 8/5/2020 have been considered and accepted by the Examiner.  Claims 1-20 are currently pending.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to computerized apparatus configured for operation within a managed data distribution network, comprising: 
“storage apparatus in data communication with the processor apparatus and comprising a storage medium, the storage medium comprising a at least one computer program, the at least one computer program configured to, when executed on the processor apparatus, cause the computerized apparatus to: 
use at least the received data to evaluate to which of a plurality of virtual service groups the at least one modem apparatus should be allocated; 
based at least on the evaluation, cause allocation of the at least one modem apparatus to only one of the plurality of virtual service groups; and 
cause transmission of configuration data to the at least one modem apparatus, the configuration data causing the at least one modem apparatus to selectively utilize only the one virtual service group for at least a period of time” in combination with other recited elements in claim 1.
The present application also relates to a method of allocating spectrum to a plurality of premises devices in a managed network architecture, the method comprising:
“allocating each of the plurality of premises devices to either the first vSG or the second vSG, but not both;
monitoring data utilization within the first and the second frequency bands; and optimizing subsequent ones of the allocations of premises devices to the first or 
second vSGs based at least in part on the monitoring” in combination with other recited elements in claim 10.

The present application also relates to computerized premises modem apparatus configured for operation within managed data network, comprising: 
“storage apparatus in data communication with the processor apparatus and comprising a storage medium, the storage medium comprising at least one computer program, the at least one computer program configured to, when executed on the processor apparatus, cause the computerized apparatus to: 
transact data with at least one network apparatus in the managed data network, at least a portion of transacted data relating to a configuration of the at least one premises modem apparatus; and 
receive configuration data from the network apparatus, the configuration data causing the at least one modem apparatus to selectively utilize only one of a plurality of virtual service groups associated with the managed data network for at least a period of time” in combination with other recited elements in claim 17.

The closest prior art, Rovira et al. (US Publication 2011/0053623 A1), teaches a method and system for creating and using virtual service groups VSGs on hybrid fiber coaxial HFC 

	A second prior art, Zhuang et al. (US Publication 2016/0212473 A1), teaches a HFC network in which the cable modem comprises a radio frequency resources manager unit for allocating a radio frequency resource to a plurality of cable modem terminal systems CMTS.  The cable modem also comprises an interface manager unit for establishing multiple virtual RF interfaces with multiple CMTS according to the RF resource allocation of the RF resource manager.  Zhuang also teaches channel occupation table of cable modem will be updated according to the channel sync status and the dynamic channel change operation.

	A third prior art, Shaikh et al. (US Publication 2019/0166013 A1), teaches assigning a first priority setting to a first set of customer premises devices and a second priority setting to a second set of customer premises devices, wherein the first priority setting is associated with a first bandwidth imit and the second priority setting may be associated with a second bandwidth limit. The operational configuration of the network devices may be changed to increase and decrease priority to available bandwidth.
	
However, Rovira, Zhuang, and Shaikh, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims the instant application allowable.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471